Case: 19-60845     Document: 00515995181         Page: 1     Date Filed: 08/25/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  August 25, 2021
                                  No. 19-60845                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Willie Hampton,

                                                           Plaintiff—Appellant,

                                       versus

   Thomas J. Bohlke, Collectively Defendant’s Individually and in their
   Official Capacity; James E. Rambo, Collectively Defendant’s Individually
   and in their Official Capacity,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 3:19-CV-106


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Willie Hampton, federal prisoner # 79948-011, is serving a life
   sentence imposed in 2001 after a jury convicted him of drug-trafficking
   offenses. He appeals the dismissal of his action against two federal law


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60845      Document: 00515995181           Page: 2   Date Filed: 08/25/2021




                                     No. 19-60845


   enforcement officers, brought under Bivens v. Six Unknown Named Agents of
   Fed. Bureau of Narcotics, 403 U.S. 388 (1971). Hampton alleged a conspiracy
   that resulted in his arrest and conviction, as well as a state law forfeiture of
   cars and cash and a federal forfeiture of real property. Years of state court
   litigation resulted in the return, in 2018, of his cars and cash based on a
   violation of his speedy-trial rights. We dismissed an appeal of the federal
   forfeiture in 2003.
          The magistrate judge, who decided the case by consent, dismissed the
   action as untimely and as barred by collateral estoppel, or issue preclusion.
   All of the issues Hampton raises in his complaint and brief were conclusively
   decided against him in his criminal proceeding, his first proceeding under 28
   U.S.C. § 2255, a 2006 federal civil rights action, or the federal forfeiture
   action. Under the doctrines of issue preclusion and claim preclusion, these
   issues may not be relitigated against these defendants. See United States v.
   Shanbaum, 10 F.3d 305, 310-11 (5th Cir. 1994); United States v. Mollier, 853
   F.2d 1169, 1175 n.7 (5th Cir. 1988); Lubrizol Corp. v. Exxon Corp., 871 F.2d
   1279, 1288-89 (5th Cir. 1989); see also Heck v. Humphrey, 512 U.S. 477, 486-
   87 (1994).
          In any event, his assertions are too vague and conclusional to state any
   constitutional violation. See Morrison v. City of Baton Rouge, 761 F.2d 242,
   244 (5th Cir. 1985). To the extent Hampton contends he is entitled to a
   hearing on the speedy-trial factors of Barker v. Wingo, 407 U.S. 514, 530-35
   (1972), his claim is moot because he prevailed on that issue in state court. See
   Los Angeles Cnty. v. Davis, 440 U.S. 625, 631 (1979).
          In light of the foregoing, we dismiss the appeal as frivolous. See 5th
   Cir. R. 42.2. We need not examine whether, under Mississippi law,
   Hampton’s state litigation tolled the limitations period in which he could
   raise claims based on the state forfeiture.




                                          2
Case: 19-60845      Document: 00515995181          Page: 3    Date Filed: 08/25/2021




                                    No. 19-60845


          Due to the repetitive and conclusional nature of this action, Hampton
   is warned that the filing of further repetitive or frivolous actions or appeals
   related to his convictions, sentences, and forfeiture proceedings will result in
   sanctions, including monetary sanctions and limits on his access to this court
   and any court subject to our jurisdiction.
          APPEAL DISMISSED AS FRIVOLOUS; SANCTION
   WARNING ISSUED.




                                          3